Appeal Dismissed and Memorandum Opinion filed July 28, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00460-CR
                                NO. 14-22-00461-CR

                          JOHN VAN TRAN, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1714181 and 1712142

                           MEMORANDUM OPINION

      Appellant entered a guilty plea to the offense evading arrest/detention with a
vehicle. In exchange for appellant’s waiver of his right to appeal, the State
consented to appellant’s waiver of his right to jury trial. It has been held that such a
waiver is valid. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App.
2016); Ex parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009).
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea-bargain case and appellant has no right
of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included
in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial
court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).

      On July 15, 2022, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2